Citation Nr: 1102417	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
left knee injury.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1971 and from May 1974 to March 1978.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from December 2007 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (RO) which denied service connection for a left knee 
injury because the evidence submitted was not new and material, 
and denied entitlement to a TDIU.

The Board remanded the case to the RO for further development in 
December 2010.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service 
connection for a left knee disorder, because new and material 
evidence had not been received. 

2.  The evidence received since the May 2006 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for residuals of a left knee injury

3.  The Veteran's left knee disability is not etiologically 
related to active service.  

4.  The Veteran is service-connected for gastroesophageal reflux 
disease with gastritis, assigned a 30 percent rating; recurrent 
pilonidal cyst, assigned a 10 percent rating; tinnitus, assigned 
a 10 percent rating; foot callosities of the right foot, assigned 
a 10 percent rating; foot callosities of the left foot; assigned 
a 10 percent rating, and a fracture of the right thumb, assigned 
a 10 percent rating.  He has an overall combined evaluation of 60 
percent.  The record also shows that the Veteran also has a 
significant number of nonservice-connected disabilities.

5.  The Veteran's service-connected disabilities are not shown to 
preclude him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The May 2006 rating decision, which denied service connection 
for a left knee injury, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2. The evidence received subsequent to the May 2006 rating 
decision is new and material, and the claim for service 
connection for residuals of a left knee injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

3.  Residuals of a left knee injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must describe 
the particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown at 
the time of the prior final denial.

Pursuant to a May 2010 Board remand, the RO issued a June 2010 
VCAA notice letter which informed the Veteran of the evidence 
necessary to substantiate his claim for service connection, 
evidence VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  This letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date; 
included an explanation of the meaning of both "new" and 
"material" evidence; and described the particular type of 
evidence necessary to substantiate any service connection 
elements found to be insufficiently shown at the time of the 
prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
January 2008 letter provided the Veteran with pertinent laws and 
regulations pertaining to a TDIU claim.  

The Board notes that the May 2010 notice letter was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice 
deficiency by issuing the fully compliant notice in May 2010.  
The RO readjudicated the case in an August 2010 supplemental 
statement of the case (SSOC).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA treatment records, VA 
examinations, and Social Security Administration (SSA) medical 
records have been associated with the claims file.  The Board 
notes specifically that the Veteran was afforded a VA examination 
to address his claimed left knee disability.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination obtained in this case is 
adequate as it is predicated on a review of the claims folder and 
medical records contained therein; contains a description of the 
history of the disability at issue; documents and considers the 
Veteran's complaints and symptoms; and contains a clearly 
articulated opinion along with a sufficient statement of reasons 
and bases for that opinion.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



B.  Law and Analysis 

1. New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for 
service connection for a left knee injury in July 1984 and May 
2006 rating decisions.  The Board is required to determine 
whether new and material evidence has been presented before it 
can reopen a claim and readjudicate service connection or other 
issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010). Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence. Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in May 2006.  In that 
decision, the RO found that VA treatment records did not reflect 
recent treatment for the left knee.  A diagnosis of arthritis of 
the left knee was noted; however, the evidence did not establish 
that arthritis of the left knee was incurred or aggravated in 
service.  The Board notes in that regard, that although a July 
2005 anesthesia preoperative evaluation noted a history of 
osteoarthritis, this was not associated with any clinical 
evidence of osteoarthritis, nor were there any x-ray findings of 
arthritis in the left knee shown in VA treatment records at that 
time.  In a June 2010 VCAA notice, the RO informed the Veteran 
that his claim was previously denied because there was no 
evidence of any problem with the left knee at the time of the May 
2006 rating decision, and thus he apparently had no residuals of 
the accident to the left knee in service.   Thus, the Board finds 
that new and material evidence in this case must establish that 
the Veteran has a current left knee disability.

Evidence received subsequent to the May 2006 rating decision in 
relation to the Veteran's left knee claim includes: (1) VA 
treatment records dated from 2001 to 2010; (2) SSA medical 
records; (3) and July 2010 VA examination reports.  This evidence 
is new in that it has not previously been received.  The Board 
notes, however, that some VA treatment records dated from 2001 to 
2006 were duplicative of evidence previously of record.  

The Board finds that the new evidence submitted is material.  VA 
treatment records dated in September 2008 show that the Veteran 
had x-ray evidence of minimal left patellofemoral degenerative 
joint disease.  January 2010 VA x-rays reflect severe 
degenerative changes in the left knee associated with a complex 
tear of the medial meniscus.  A July 2010 VA examination also 
reflects a current diagnosis of left knee degenerative joint 
disease.  The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Accordingly, the Board finds that new and material evidence 
sufficient to reopen a claim of entitlement to service connection 
for residuals of a left knee injury has been received.  As such, 
the claim has been reopened.  Further, the Board may proceed with 
a merits adjudication of the Veteran's claim on this issue as the 
RO reopened and ultimately denied this claim on the merits in an 
August 2010 supplemental statement of the case.  As such, the 
Board may do likewise, without prejudicing the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Reopened Claim

Service treatment records show that the Veteran was seen in July 
1971 after an automobile accident.  He had soreness in the left 
patella secondary to striking the dashboard in the accident.  He 
had full range of motion in the knee.  There was no swelling or 
deformity.  The Veteran was placed on light duty for one week.  
No chronic residuals of a left knee injury were noted at the time 
of an August 1973 or February 1974 enlistment examinations.  In 
July 1974, the Veteran was seen for aching of the left knee.  The 
Veteran sustained a direct blow to the left medial knee two days 
prior.  He was assessed with chondromalacia and a contusion.  No 
further left knee complaints were noted in service treatment 
records.  

VA treatment records dated from 2001 to 2007 and SSA records do 
not reflect any treatment or diagnoses related to a left knee 
disability.  

The earliest indication of a diagnosed left knee disability was 
in September 2008.  The Veteran was seen with a one week history 
of left knee pain.  There was no recent injury to the left knee, 
but the Veteran was noted to have had several injuries to that 
knee in his lifetime.  September 2008 x-rays reflect minimal left 
patellofemoral degenerative joint disease.  A November 2008 
orthopedic consultation note shows that the Veteran was seen for 
the evaluation of left knee pain of approximately two months' 
duration.  September 2008 x-rays were reviewed and other than 
some very minimal joint space narrowing, no other abnormality was 
seen.  

A May 2009 orthopedic consultation note shows that an MRI scan 
revealed degenerative changes to the medial compartment of the 
left knee as well as a complex tear of the posterior horn of the 
medial meniscus.  The Veteran was assessed with left knee pain, 
osteoarthritis, and a torn medial meniscus.  An October 2009 MRI 
revealed an extruded medial meniscus with a complex tear of the 
body and a radial tear of the posterior horn, diffuse grade 3 
cartilage loss in the medial joint compartment, and moderate 
joint effusion.  

A January 2010 orthopedic clinic note discussed findings from the 
October 2009 MRI.  Diagnostic imaging completed that day revealed 
bone on bone apposition in the medial compartment.   The Veteran 
was diagnosed with left knee degenerative joint disease in 
association with a complex tear of the medial meniscus.  January 
2010 VA x-rays reflect severe degenerative changes in the left 
knee.  

A July 2010 VA examination also reflects a current diagnosis of 
left knee degenerative joint disease.  The VA examiner referred 
the Veteran to a VA orthopedist to determine whether the 
Veteran's left knee disability was related to the two left knee 
injuries to the left knee shown in service.  The VA orthopedic 
specialist stated that he had reviewed the Veteran's service 
treatment records, including records pertaining specifically to 
the left knee in 1971 and 1974.  The Veteran was interviewed.  He 
reported current pain in the anterior knee.  The Veteran also 
described his initial incident in 1971, where he was involved in 
a head-on collision where his left knee went into the dashboard.  
The Veteran reported that he was treated at that time and was 
placed on light duty.  The Veteran recalled that his left knee 
did get better.  He also noted that he was treated for his left 
knee in 1974 when he took a direct blow to the left knee a couple 
of times.  A physical examination was completed.  X-rays were 
also reviewed.  The Veteran was diagnosed with bilateral 
degenerative joint disease, left greater than right. 

The VA orthopedic specialist stated that on review of the 
Veteran's record, he was able to evaluate the initial records 
from the Veteran's accident which occurred in 1971.  The Veteran 
was at that time placed on light duty for a week, treated with 
pain medication, and per the report in 1974, the Veteran did have 
x-rays that were negative at that time for any acute fracture, 
which the VA examiner noted was important to the Veteran's claim.  
The Veteran was again treated in 1974 for patellofemoral 
chondromalacia as well as a contusion.  No other bony 
abnormalities were noted and the Veteran had no other diagnoses 
at that time.  The Veteran did note that after his accident in 
1971, the pain in his knees did get better.  VA treatment records 
show that the Veteran more recently sought treatment for his left 
knee pain.  He was seen initially in 2008.  He was diagnosed with 
mild degenerative joint disease versus a medial meniscal tear.  
Ultimately an MRI was obtained which showed a medial meniscal 
tear as well as degenerative joint disease due to the Veteran's 
other medical issues.  The Veteran ultimately underwent Synvisc 
injections for his left knee severe arthritis demonstrated by his 
most recent x-rays.  The VA orthopedic specialist opined that the 
Veteran's left knee degenerative joint disease was less likely as 
not caused by or a result of the motor vehicle accident in 1971 
or the Veteran's additional treatment in 1974.  He reasoned that 
x-rays at that time in 1971, per the medical record, were normal.  
Although these x-rays were not available for review, going by the 
report, there were no obvious fractures sustained at that time.  
The Veteran was treated very conservatively with light duty for 
one week.  Also, on the Veteran's new x-rays, there was no 
evidence of any previous bony fracture or malalignment which 
would have led to early degenerative joint disease.  The VA 
orthopedic specialist opined that the Veteran's joint disease was 
likely secondary to degeneration and was not posttraumatic 
osteoarthritis.  He also noted that there was no basis for 
aggravation. 

The Board notes that in the present case, the Veteran has not 
presented lay testimony in this case; however the Veteran's lay 
statements provided during his VA examination have been 
considered by the Board.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

During the Veteran's July 2010 VA examination, he described his 
initial left knee injuries in service and described his treatment 
for that injury.  The Board finds that the Veteran is competent 
to attest to such matters, and there is no indication that the 
Veteran was not credible in his reports.  These statements have 
been considered by the Board and by the July 2010 VA examiner in 
providing his opinion.  

Although the Veteran sustained two injuries to the left knee in 
service, his current left knee disabilities, to include 
degenerative joint disease of the left knee and a medial meniscal 
tear, are not shown to have been incurred in service.  Regarding 
continuity of symptomatology from service until the present time, 
left knee degenerative joint disease and a medial meniscal tear 
were first diagnosed many years after the Veteran's separation 
from service.  In fact the Veteran has not specifically stated 
his belief that his left knee symptomatology existed from 
military service until the present time.  Additionally, the 
record does not contain any medical evidence establishing a nexus 
between the Veteran's currently diagnosed left knee disability 
and his active duty service.  In fact, a July 2010 VA orthopedic 
specialist has opined that the Veteran's current left knee 
disability is not likely related to his in-service injuries.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board. 
Id.  In this case, the Board finds that the VA orthopedic 
specialist, who has reviewed the Veteran's records in regard to 
his in-service injuries and his current disability picture, has 
provided competent and credible evidence with respect to the 
etiology of the Veteran's left knee disability.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
VA gives an adequate statement of reasons and bases).  The VA 
orthopedic specialist also provided a statement of reasons and 
bases for his opinion, based on findings in service, and on the 
Veteran's more recent x-rays.  The Board finds, based on the July 
2010 VA opinion, that service connection for residuals of a left 
knee injury is not warranted.  

3.  TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2010).  However, even when the percentage 
requirements are not met, entitlement to a total rating, on an 
extraschedular basis, may nonetheless be granted, in exceptional 
cases, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341. (2010).  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating. 38 C.F.R. § 4.19 (2010).

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 
4.16(a).  The fact that a veteran is unemployed is generally 
insufficient to demonstrate that he is "unemployable" within the 
meaning of pertinent VA laws and regulations. Instead, a 
longitudinal review of all the evidence is necessary in order to 
obtain a full understanding of the case.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In the instant case, the Veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The Veteran is service-connected for 
gastroesophageal reflux disease (GERD) with gastritis, assigned a 
30 percent rating; recurrent pilonidal cyst, assigned a 10 
percent rating; tinnitus, assigned a 10 percent rating; foot 
callosities of the right foot, assigned a 10 percent rating; foot 
callosities of the left foot; assigned a 10 percent rating, and a 
fracture of the right thumb, assigned a 10 percent rating.  He 
has an overall combined evaluation of 60 percent.  The record 
also shows that the Veteran also has a significant number of 
nonservice-connected disabilities, to include nonservice-
connected coronary artery disease status post stent placement, 
asthma, diabetes mellitus type II with diabetic neuropathy, right 
shoulder rotary cuff tendonitis, right patellar tendonitis, left 
knee arthritis, hypertension, posttraumatic stress disorder 
(PTSD), a back disability, a sinus condition, and hepatitis C.  
Since the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or two or more 
separately rated disabilities with a combined rating to 70 
percent or more, he does not meet the threshold requirements for 
the requested benefit.

Because the Veteran's combined rating in this case fails to meet 
the schedular percentage standards of section 4.16(a), his claim 
for a total rating may be considered only on an extraschedular 
basis under section 4.16(b).  Although the Board may not assign 
an extraschedular rating in the first instance because the 
authority for doing so is vested in a particular VA official, the 
Director of the Compensation and Pension Service, the Board may 
consider whether remand to the RO for referral to those officials 
is warranted.  See 38 C.F.R. § 4.16(b) (2010); Bagwell v. Brown, 
9 Vet. App. 337 (1996) (holding that the Board is precluded from 
assigning an extraschedular rating in the first instance, but the 
Board is not precluded from considering whether referral to the 
VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.

The Veteran has reported in his December 2007 claim that he had 
been receiving Social Security disability for the last five 
years, indicating that he had not worked since that time.  The 
Board notes that the Veteran has not presented further statements 
in support of his claim for a TDIU such that would permit the 
Board to assess the competence and credibility of such 
statements.

A June 2003 SSA medical report shows that he Veteran had 1 year 
of college education.  He last worked in 2001 for a restaurant 
that closed.  The Veteran had 20 years experience in the 
restaurant business, 8 years as a truck driver, and 6 years in 
construction.  

A January 2003 residual physical functional capacity assessment 
shows that the Veteran had documented severe medical impairments 
of coronary artery disease, diabetes mellitus, COPD, asthma, 
recurrent perianal abscesses, and a history of positive hepatitis 
C.  A July 2003 residual physical functional capacity assessment 
shows that Veteran's disabilities included coronary artery 
disease, diabetes, hypertension, COPD, asthma, recurrent perianal 
abbesses, positive hepatitis C, metabolic syndrome, dyslipidemia, 
obesity, and peripheral sensory neuropathy.  The Veteran also had 
suspected glaucoma.  The examiner found that the Veteran had some 
conditions that may limit his daily functioning.  However, the 
Veteran was found to be capable of performing a wide range of 
light work with limited climbing, stooping, kneeling, crouching, 
or crawling.  Although SSA records indicate that the Veteran has 
significant functional impairment due to his identified 
disabilities, the majority of these disabilities are not service-
connected.  

The Board finds that the Veteran's service-connected GERD, 
recurrent pilonidal cyst, tinnitus, foot callosities and a 
fracture of the right thumb are not shown by current medical 
evidence to prevent him from working.  A July 2008 VA examination 
shows that the Veteran's GERD was manifested by daily heartburn 
and regurgitation occurring several times a week.  However, GERD 
was noted to have no significant effects on usual occupation, and 
the Veteran's GERD was found to have no effect on the Veteran's 
activities of daily living, with the exception of mild effects on 
feeding.  A fracture of the right thumb was noted to have no 
significant effects on usual occupation, and only mild effects on 
chores and recreation.  A July 2008 VA examination shows that it 
had been two years since the Veteran had a significant flare up 
of his pilonidal cyst.  At that time, he had no functional 
limitations to activities of daily living as a result of his 
service-connected pilonidal cysts.  An October 2008 VA 
examination shows that the Veteran's bilateral foot callosities 
resulted in tenderness on the planter aspect of the MTP joints 
bilaterally.  The Veteran wore accommodative orthotics.  The 
October 2008 VA examiner did note that the Veteran's bilateral 
foot callosities would have significant effects on occupational 
activities due to decreased mobility, pain, and problems with 
lifting and carrying.   

Although the Veteran's bilateral foot callosities are shown to 
affect the Veteran's occupational activities through decreased 
mobility and pain, the Veteran's other service-connected 
disabilities are not shown to have significant effects on usual 
occupation or activities of daily living.   It appears that the 
Veteran's unemployability is mainly due to the combination of his 
nonservice-connected disabilities.  VA examinations show that the 
Veteran's service-connected disabilities are not disabling for 
some form of physical or sedentary employment.  The Board finds 
that the evidence does not demonstrate that the Veteran's 
service-connected disabilities alone render him unable to secure 
or follow a substantially gainful employment.  

The Veteran does not satisfy the requirements for consideration 
of a TDIU on a schedular basis, and no persuasive competent 
medical evidence is of record to the effect that he is unable to 
obtain and/or maintain all forms of substantially gainful 
employment due to his service-connected disabilities.  The Board 
finds that the record does not present any unusual factors that 
might serve as a predicate for a finding of unemployability.  
Although the Board does not dispute the Veteran experiences some 
impairment due to his service-connected disabilities, this 
appears to be adequately reflected by the current combined 
schedular rating of 60 percent. See Van Hoose, supra.  The 
Veteran's service-connected disabilities have not been, in the 
Board's determination, so severely disabling as to have rendered 
him or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the evidence of 
record reflect that his condition would render him individually 
unable to follow any substantially gainful occupation.

C.  Conclusion

The May 2006 rating decision which denied service connection for 
a left knee injury is final.  The evidence received subsequent to 
the May 2006 rating decision is new and material, and the claim 
for service connection for residuals of a left knee injury is 
reopened.   The Veteran's currently diagnosed left knee 
disability is not shown to have been incurred in service.  
Therefore, the Board concludes the preponderance of the evidence 
is against finding that the Veteran has residuals of a left knee 
injury etiologically related to active service.  The 
preponderance of the evidence is against the Veteran's claim for 
a TDIU.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of a left knee injury is denied. 

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


